*811In fulfilling our responsibility to conduct an independent review of the weight of the evidence {see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
There is no merit to the defendant’s contention that the County Court should have instructed the jury that a certain prosecution witness was an accomplice as a matter of law. “ £ [I]f the undisputed evidence establishes that a witness is an accomplice, the jury must be so instructed but, if different inferences may reasonably be drawn from the proof regarding complicity . . . the question should be left to the jury for its determination’ ” (People v Sweet, 78 NY2d 263, 266 [1991], quoting People v Basch, 36 NY2d 154, 157 [1975]). Here, since the evidence in this regard was susceptible of more than one interpretation, the County Court properly instructed the jury to determine whether the witness was an accomplice (see People v Besser, 96 NY2d 136, 147 [2001]; People v Cardona, 17 AD3d 692, 693 [2005]; People v Cirigliano, 15 AD3d 672, 673 [2005]).
The defendant’s remaining contentions are without merit. Angiolillo, J.E, Dickerson, Chambers and Lott, JJ., concur.